                Case 18-24667-AJC          Doc 7   Filed 11/28/18    Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                              )
                                                    )       Chapter 15
Diversified Real Estate Development Ltd. (in        )
Official Liquidation),                              )       Case No. 18-24667-LMI
                                                    )
         Debtor in a Foreign Proceeding.            )
                                                    )


                  RULE 7007.1 CORPORATE OWNERSHIP STATEMENT
         Michael Pearson, in his capacity as Liquidator and Foreign Representative of Diversified
Real Estate Development Ltd. (in Official Liquidation) by and through his counsel, herby files
this statement in accordance with Rule 7007.1 of the Federal Rules of Bankruptcy Procedure and
states as follows:
            •   Vanguardia Group Inc. owns 100% of the equity interests of Diversified Real
                Estate Development Ltd.


Dated: November 28, 2018.
Miami, Florida



                                             EFR LAW FIRM

                                             /s/ Eduardo F. Rodriguez
                                             Eduardo F. Rodriguez (Florida Bar No. 36423)
                                             1548 Brickell Avenue
                                             Miami, Florida 33129
                                             (305) 340-0034 (telephone)

                                             ALSTON & BIRD LLP

                                             William S. Sugden (pro hac vice pending)
                                             Jonathan T. Edwards (pro hac vice pending)
                                             1201 West Peachtree Street
                                             Atlanta, Georgia 30309
                                             (404) 881-7000 (telephone)
                                             Attorneys for the Foreign Representatives
